1)isniissed and Opinion Filed November 13, 2012




                                               In The
                                    (!mtrt uf _\ppiah
                           .FiftI! Thstrtrt uf i.xai at a11a
                                        No. 05-12-01215-CR

                               KERI I)EANN FLEMING, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 15th Judicial District Court
                                     Grayson County, Texas
                                  Trial Court Cause No. 60539

                                 MEMORANDUM OPINION

                      Before Chief Justice Wright and Justices Bridges and Myers

        Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).

        We DENY as moot appellant’s October 29, 2012 motion to dismiss the appeal.




                                                        PER CURIAM

Do Not Publish
I’EX. R. App. P. 47